Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on September 27, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on September 27, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, 10, 20–22, 29, and 30 are now amended.
Claims 1, 2, 4–14, and 16–32 are pending in the application. 
RESPONSE TO ARGUMENTS
I.	RESPONSE TO INFORMALITY OBJECTIONS
The objections to claims 21 and 22 are hereby withdrawn, responsive to the amendment correcting the informalities identified therein.
II.	RESPONSE TO PRIOR ART ARGUMENTS
Independent Claim 1
Claims 1, 2, 5, 6, and 8–11 were previously rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0244779 A1 (“Reichling”), in part because it included conditional limitations that were conditioned upon an unmet condition precedent. The Applicant continues to assert that the Examiner “ignored” these limitations (Response 8–9), yet the Applicant fails to address the Office’s prior explanation as to why those limitations were never ignored. In addition to failing to address the Office’s explanation, the Applicant apparently acquiesces to this reading by instead narrowing the scope of claim 1 to require the condition precedent for the previously-unmet condition precedent, i.e., “determining, in a later determination after determining that the second condition has been satisfied, that the second condition is no longer satisfied.”
The Examiner agrees that this narrows the scope of claim 1 to require the “removing” step condition upon that precedent, and therefore, since Reichling does not anticipate the “removing” step, the rejection is withdrawn.
However, the amendment necessitates a new ground of rejection for claim 1 (among others) under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0248268 A1 (hereafter “Kumar”) in view of Reichling, for the reasons set forth herein.
Independent Claim 13
Claims 13, 14, 17, and 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0248268 A1 (hereafter “Kumar”) in view of Reichling, with the same or similar ground of rejection now being extended to claims 1, 2, 5, 6, 8, 10, 11, 20, and 22. The Applicant’s arguments with respect to the rejection of independent claim 13 have been considered, but are not persuasive.
The Applicant contends that Kumar’s disclosure of a detecting a “user interacting with the controller interface to cause block 502 to display interface 600” fails to teach the claimed determination “that user interaction with respect to the device satisfies a first condition, the user interaction being associated with a second device” (Response 9) (emphasis added). More specifically, the Applicant doubts that Kumar ever checks to see if the user interaction “satisfies a condition.” The Examiner respectfully disagrees.
The Applicant is reading limitations into the claim that are not there, and reading the passage from Kumar in a vacuum. Claim 13 is broadly drawn to include user interactions that satisfy any condition. Claim 13 places no limitation on the nature or details of the condition, nor does the claim even specify whether anything happens when a user interaction occurs but fails to meet the condition. Since claim 13 fails to limit the claimed condition, the prior art need not describe the condition either. The only requirement is that there is a user interaction, and that the user interaction is one for which the claimed device is programmed to recognize as a trigger (together with the second condition) for providing a set of controls on the device’s lock screen.
For its part, Kumar does not describe a user interaction in a vacuum. It explicitly discloses a controller interface 400 that is programmed to provide a user with “access [to] the other regions [of its interface] by interacting with the controller interface.” Kumar ¶ 64. “As such, the interface 600 may be provided on the controller interface when the user interacts with the controller interface to view and access the different playback zones in the media playback system.” Kumar ¶ 64. Notably, this particular user interaction is disclosed in contrast to other user interactions responsible for other features of Kumar’s disclosure. For example, Kumar provides a “playback control region 410 may include selectable (e.g., by way of touch or by using a cursor) icons to cause playback devices in a selected playback zone or zone group to play or pause.” Kumar ¶ 48. 
If the Applicant’s premise is to be believed, Kumar would have no way of distinguishing playback control inputs from interactions “to view and access the different playback zones in the media playback system,” rendering Kumar inoperable. But, since the Applicant has not provided any credible evidence about Kumar being inoperable, the Examiner is unpersuaded of error.
The Applicant also contends that “the cited portion of Kumar does also not disclose providing ‘a set of controls on a screen’.” (Response 10). However, apart from a bare conclusory statement that “the expanded format representation 604` of Kumar displays information about media content, but does not include a ‘set of controls’,” (Response 10) the Applicant fails to actually explain why the two are believed to be different. The rationale set forth on page 26 of the Final Office Action therefore stands. 
Moreover, the Applicant is wrong that “the Office Action does not suggest that Reichling cures these deficiencies in Kumar.” (Response 10). Page 27 of the Final Office Action directly quotes passages from Reichling that explicitly describe the features alleged to be missing from Kumar (whether or not Kumar needed to teach those features in order to reach a conclusion of obviousness as claimed).
 Accordingly, claim 13 stands rejected under 35 U.S.C. § 103 as obvious over Kumar in view of Reichling.
Independent Claim 20
Claims 20–22 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0004417 A1 (“Bates”). The amendment to claim 20 and corresponding argument have been considered, but are not persuasive.
The Applicant contends that it narrowed claim 20 to require a determination of user activity “with respect to a first device,” yet also “associated with a second device,” satisfies a first condition, and that Bates’s disclosure of a command to enter a locked state only “relates to operations performed on a single device, and does not explicitly or impliedly disclose ‘determine that user activity with respect to a first device satisfies a first condition, the user activity being associated with a second device’, as recited in claim 20 as amended.” (Response 10–11). The Examiner respectfully disagrees.
Unlike claims 1 and 13, which determine whether a user “interaction” satisfies a first condition, claim 20’s version of this limitation contains a subtle but important difference: claim 20 checks whether user “activity”—rather than an “interaction”—satisfies a first condition. “When different words or phrases are used in separate claims, a difference in meaning is presumed.” Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1143 (Fed. Cir. 2005). Here, the different meaning is clear: “activity” can include anything a user does (with respect to the first device and associated with the second), whereas “interaction” refers to a narrower set of user activity that the user specifically directs as input meant to cause a response. 
Here, the claimed “user activity” in corresponds to the cumulative user activity of receiving a command to enter the locked state and the user bringing the computing device within communication range of whichever zone is physically closest. Naturally, the user activity bringing the computing device within communication range of whichever zone is physically closest might not fall within the more narrow scope of “user interaction with respect to the first device,” but it does fall within the more broadly claimed “user activity” of claim 20.
Accordingly, Bates continues to anticipate claim 20. In addition, it should be noted that claims 20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar in view of Reichling. The Applicant does not expressly challenge this new ground of rejection. 
Independent Claim 23
Claims 23–26 and 28–32 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0152263 A1 (“Harrison”). The Applicant’s arguments have been considered, but are not persuasive.
The Applicant first makes the same mistake as with claim 13, arguing that “[a]lthough Harrison does disclose selection of a file, Harrison does not disclose any determination that a user input satisfies any condition.” (Response 11). The Examiner respectfully disagrees.
The Applicant is once again reading limitations into the claim that are not there, this time reading the passage from Harrison in a vacuum. Claim 23 is broadly drawn to include user interactions that satisfy any condition. Claim 23 places no limitation on the nature or details of the condition, nor does the claim even specify whether anything happens when there is a user interaction that fails to meet the condition. Since claim 23 fails to limit the claimed condition, the prior art need not describe the condition, either. The only requirement is that there is a user input, and that the user input is one for which the claimed device is programmed to recognize as a trigger (together with the second condition) for providing an interface element on the first device for outputting the content. Harrison discloses exactly that, by describing a device that is programmed to recognize when a user’s input is sufficient to select a file.
The Applicant also argues that “Harrison does not disclose any second condition, nor determining that a positioning of a device relative to a second device satisfies a second condition.” (Response 11). The Examiner respectfully disagrees. Harrison explicitly discloses a second condition of whether a marker is recognized by a device detector. Naturally, the device detector cannot recognize markers that are out of its detection range. The Applicant may think such a range is too coarse or imprecise, but the Applicant chose to leave claim 23 broadly reciting “determining that a positioning of the first device relative to a second device satisfies a second condition,” without any limitation on that positioning whatsoever. 
The Applicant further contends that determining that Harrison’s “query” is not “an interface element on the first device for outputting the content on the second device.” (Response 11–12), because, according to the Applicant, “Harrison’s query is a confirmation of device selection.” The Examiner respectfully disagrees.
The Applicant is again reading passages in a vacuum. Harrison’s query is not merely a confirmation of device selection; the device being selected is one for which the user desires to output content. In one or more embodiments, content cannot be output on the destination device without the user interacting with the query. Thus, the query is indeed an interface element “for” outputting the content on the second device, as broadly claimed. As the Applicant correctly points out, there may be other inputs along the way that help the device understand where to send the content. However, those inputs do not take away from the fact that Harrison’s “query” is also an input “for” outputting content on the destination device. Those inputs, to the extent they are even necessary, are simply additional elements that fall within the open-ended scope of the Applicant’s “comprising” claim. 
The Applicant finally contends that Harrison’s query “is only displayed responsive to detection of the ‘marker’ on the remote device,” and not “based on determining that the first and second conditions have been satisfied.” (Response 12). However, the Applicant’s two points in support of this argument are mistaken. The Applicant’s first point that the query “is not displayed based on a selection of a file” (the claimed first condition) is only true to the extent that the selection of a file, by itself, is not enough to display the query. Indeed, if Harrison only needed a file selection to display the query, Harrison would be deficient by virtue of displaying the query based on the first condition being satisfied without satisfying the second condition. But that is not how Harrison operates. Rather, to display the query, one must both select a file (the first condition) and select a destination device for the file (the second condition). Harrison only displays the confirmation query after satisfying both conditions.
The Applicant’s second point, that Harrison further discloses “some examples” in which “it may be desirable to identify the remote device before selecting the file to be transferred” (Response 12) (quoting Harrison ¶ 28) is inapposite. The Applicant’s quote from Harrison omits the first half of that sentence, but the missing half of the sentence strongly undercuts the Applicant’s argument. As the rest of sentence explains, the example of identifying the remote device before selecting the file may be desirable, but only “if the file to be transferred is located on the remote device 130.” Harrison ¶ 28. However, in this example, Harrison merely instructs what to do when remote device 130 is the source device. In contrast, the rejection is based on Harrison’s destination device anticipating the claimed “second device.” (Final Office Action 17 ¶ 71). Harrison’s system still operates in the same anticipatory way: first the user selects a file (regardless of where that file is located), then the user selects a destination, and finally, the handheld device displays a query with an interface element that makes it possible to transfer the file to its destination, where the file will be displayed. 
Moreover, anticipation requires a reference to disclose each and every element in a single embodiment. Thus, even if the Harrison’s alternative example failed to anticipate claim 23 (a conclusion with which the Examiner disagrees for the reason above), claim 23 would remain anticipated by the embodiment relied upon in the rejection. 
For these reasons, the Applicant’s request to withdraw the 35 U.S.C. § 102 rejection is respectfully denied.
Dependent Claims
For all but claims 9 and 10, the Applicant contends that each dependent claim is allowable at least because their parent claims are allowable. However, the parent claims are not allowable, for the reasons discussed above. Accordingly, reconsideration of those claims concludes with the same result as before.
As for claim 9 and 10, the Applicant incorrectly alleges that “the Office Action does not cite any portion of any reference in connection with dependent claim 9 [and/or 10],” and repeats the falsehood from earlier that the Office Action “suggest[s] (p. 12) that the features of the claim can be ignored.” (Response 13). 
With respect to the first allegation, claim 9 incorporates all of the limitations of ancestor claims 8 and 1 by reference, and the Office Action likewise repeats (by reference) the portions of Reichling that disclose the limitations that claim 9 inherits from claims 8 and 1. (Final Office Action 12 ¶¶ 46 and 48). The same is true for claim 10 and its parent claim 1.
Regarding the second allegation, the Final Office Action explicitly says why the rejections of claims 9 and 10 do not ignore any words of any limitation. (Final Office Action 6 ¶¶ 20–21). Having provided this explanation, the burden of production shifted back to the Applicant to point out what, if anything, is wrong with the Office’s explanation. Merely repeating of the Applicant’s position does not advance the Applicant’s case.
However, the Examiner also acknowledges that the Applicant’s response includes an amendment narrowing the scope of claims 9 and 10 to require the conditions precedent mentioned in each of those claims. This aspect of the response addresses the rejection, because it requires the conditional limitations of claims 9 and 10 to occur. For that reason, the previous ground of rejection is withdrawn, and replaced with a new ground of rejection necessitated by the amendment.
In view of the foregoing, the application is not in condition for allowance, and the Applicant’s request for a notice thereof (Response 14) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on August 2, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 30 contradicts itself, rendering the scope of claim 30 indefinite. Specifically, claim 30 recites two limitations where it is impossible for both to be true at the same time: (1) the automatic selection of the second device must happen “without user-initiated interaction with respect to the second device,” yet (2) the automatic selection is nevertheless “based on prior user interaction corresponding to selection of the second device from among the plural devices for prior output of prior content by the second device” (emphasis added).
It is impossible for both (1) and (2) to be true, because (1) specifically prohibits the activity in (2), even if (2) occurs “prior” to the recited iteration of the method. In other words, a “prior user interaction corresponding to selection of the second device” is still an example of the “user-initiated interaction with respect to the second device” prohibited by limitation (1), even if said user interaction happened at a “prior” time.
Claims with contradictory limitations, including this one, are indefinite under 35 U.S.C. § 112(b) because it is impossible to resolve the scope of each and every limitation; we cannot read the requirement limitation (1) without ignoring limitation (2), and vice versa. 
Accordingly, claim 30 is rejected for being indefinite. 
The Examiner suggests amending claim 30 as follows in order to comply with the definiteness requirement: 
30. (Currently amended) The method of claim [[29]] 28, further comprising: 
selecting the second device from the interface element based on a user interaction; 
determining that a subsequent user input received on the first device satisfies the first condition; and [[wherein]] 
automatically selecting the second device the prior user interaction corresponding to the selection of the second device; and
providing the interface element on the first device for outputting the content on the second device.

CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	BATES DISCLOSES CLAIMS 20–22.
Claims 20–22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0004417 A1 (“Bates”).1
Claim 20
Bates discloses: 
A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
Reference is made to method 500, which may be stored as instructions on a memory that are executable by a processor. Bates ¶ 62 and FIG. 5.
determine that user activity with respect to a first device satisfies a first condition, the user activity being associated with a second device;
The computing device “may enter [a] locked state in response to a command to enter the locked state.” Bates ¶ 66. However, in addition to receiving a user input to enter the locked state, the decision to display a particular control interface at the lock screen may be further influenced by whichever “playback zone that the computing device is physically closest too [sic].” Bates ¶ 70. In that case, “the computing device may determine which playback zone the computing device is physically closest too [sic] according to wireless communication signal strengths and/or local area network triangulation.” Bates ¶ 70. To be clear, the claimed “user activity” in this embodiment corresponds to the cumulative user activity of receiving a command to enter the locked state and the user bringing the computing device within communication range of whichever zone is physically closest.
determine, independent of determining that the user activity satisfies the first condition, that a status of output of content on the second device satisfies a second condition;
Meanwhile, “the computing device may receive data indicating [a] first playback state of [a] playback zone. For instance, when the playback zone enters the first playback state, one or more devices in the media playback system may transmit data indicating that the playback zone is in the first playback state, and the computing device may receive the transmitted data.” Bates ¶ 74.
provide, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a lock screen of the first device for controlling the output of the content on the second device;
“At block 502, the method 500 involves, while (i) a computing device is in a locked state and (ii) a playback zone of a media playback system is in a first playback state, causing a graphical display to display an indication of the playback zone and at least one control element. In one example, the graphical display may also display an indication of the first playback state.” Bates ¶ 64.
As shown in FIG. 6, the lock screen (interface 600) includes a set of controls 602–614 for controlling output in playback zone 1. See Bates ¶¶ 79–80 and FIG. 6.
remove, in accordance with a later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the first device for controlling the output of the content on the second device.
“At block 506, the method 500 involves while the computing device is in the locked state, based on the received selection, causing the playback zone to enter a second playback state,” Bates ¶ 87, and in response, “the interface 600 may be updated to reflect the updated playback state of Playback Zone 1.” Bates ¶ 88. Notably, “[i]nstead of the pause control element 606, the interface 700 displays a play control element 706. Further, instead of metadata 602, an playback zone indication 720 may be provided identifying the displayed control elements are applicable to Playback Zone 1. In addition, in this example, album art 614 is not displayed.” Bates ¶ 89.
The Applicant is reminded that the depiction of similar skip controls in FIG. 7A does not remove Bates from the scope of the claimed invention for two reasons. First, computing device interface 700 is described as a different interface from interface 600, and while Bates acknowledges that the skip backward and skip forward control elements are “similar control elements to that of interface 600,” Bates ¶ 89, they are just that: “similar,” not the same. Second, even if one were to mistake the skip control elements in interface 700 for being the “same” as those in interface 600—which, again, they are not—it would still be true that interface 700 is missing several elements from “the set” of elements in interface 600, e.g., pause control element 606 and progress bar 610 (depicted as missing from FIG. 7A). To that end, it is at least the case that interface 700 removes “the set” of controls that were disclosed for interface 600, because the whole “set” is no longer displayed.
Claim 21
Bates discloses the computer program product of claim 20, 
wherein the user activity comprises an interaction with at least one of the second device or a third device.
In addition to receiving a user input to enter the locked state (as explained above in the rejection of claim 20), the decision to display a particular control interface at the lock screen may be further influenced by whichever “playback zone that the computing device is physically closest too [sic].” Bates ¶ 70. In that case, “the computing device may determine which playback zone the computing device is physically closest too [sic] according to wireless communication signal strengths and/or local area network triangulation.” Bates ¶ 70. To be clear, the claimed “user activity” in this embodiment corresponds to bringing the computing device within communication range of whichever zone is physically closest.
Claim 22
Bates discloses the computer program product of claim 20, 
wherein the content is stored locally on the first device or the content is provided to the first device by a server.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud), or audio sources connected to the media playback system via a line-in input connection on a playback device or network devise, among other possibilities.” Bates ¶ 57.
II.	HARRISON DISCLOSES CLAIMS 23–26 AND 28–32.
Claims 23–26 and 28–32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0152263 A1 (“Harrison”).
Claim 23
Harrison discloses:
A method, comprising:
“The flow diagram in FIG. 3 depicts an example of a file transfer method 300 that may be implemented using the device 100.” Harrison ¶ 27.
determining that user input received on a first device satisfies a first condition, the user input being associated with selecting content for output, and the user input being independent of initiating output of the content;
“Specifically, at 302 a file to be transferred from a source to a destination is identified.” Harrison ¶ 27. To select the file to be transferred, “multiple files may be represented by images or icons displayed on the display screen,” and then, “[a] particular file may be selected, e.g., by touching it, in the case of a touch screen.” Harrison ¶ 27.
determining that a positioning of the first device relative to a second device satisfies a second condition;
“The source and/or destination for the file may be identified using a signal generated by the remote device detector 108, as indicated at 304.” Harrison ¶ 28. In one example (FIG. 4), the destination for the file (second remote device 130B) may be determined by “using a marker 133B on the second remote device 130B,” i.e., when the hand-held device 100 is positioned such that the hand-held device’s device detector can recognize marker 133B and generate a signal in response to recognizing it. Harrison ¶ 30. 
and providing, based on determining that the first and second conditions have been satisfied, an interface element on the first device for outputting the content on the second device.
A “query” may be “displayed on the screen 112 as seen in FIG. 4A,” asking the user to confirm selection of the device. Harrison ¶ 30. Note that while Harrison discloses the query pertaining to the first remote device 130A (whereas this rejection maps the claimed second device to Harrison’s second remote device 130B), Harrison further discloses that the “second remote device 130B may be selected as the destination for the file 124 in a similar fashion” as the first remote device. Harrison ¶ 30.
Claim 24
Harrison discloses the method of claim 23, further comprising:
receiving user selection of the interface element;
“A user may confirm selection of the first remote device 130A [and the second remote device 130B] by providing input to the remote device 100 in response to a query displayed on the screen 112.” Harrison ¶ 30.
and in response to receiving the user selection, facilitating outputting the content on the second device.
“Once the source, destination and file have been identified, the device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 306. Gesture recognition may take place as described above. The file may then be transferred from the source to the destination in response to recognition of the gesture as indicated at 308.” Harrison ¶ 29. The Applicant will observe that this extra “gesture” falls within the open-ended scope of comprising, and that, ultimately, the file is not transferred but for the user confirming his or her selection via the aforementioned input. 
Finally, transferring the file facilitates output of the file on the second device because, “[a]fter the file 124 has been transferred, the image 125 may be displayed on a display 126B that is affiliated with the second remote device 130B. This may provide a visual cue that the file has been successfully transferred.” Harrison ¶ 32.
Claim 25
Harrison discloses the method of claim 24, 
wherein the content output on the second device is provided to the second device by the first device.
In at least one example, “the hand-held device 100 may be the source device.” Harrison ¶ 26; see also Harrison ¶ 28 (repeating an example in which “the file to be transferred is the file 125 stored in the memory 104 of the hand-held device 100.”).
Claim 26
Harrison discloses the method of claim 24, 
wherein the content output on the second device is provided to the second device by a device other than the first device.
In at least one other example, “the file may be transferred from one remote device to another remote device using the hand-held device to select the source and destination devices and trigger the transfer. An example of such an embodiment may be implemented as illustrated in FIG. 3 and FIGS. 4A–4B.” Harrison ¶ 26.
Claim 28
Harrison discloses the method of claim 23, 
wherein the interface element provides for selection of the second device, from among plural devices, for the outputting of the content.
It is noted that this claim does not require the interface element to display the plural devices, it merely requires a way to select the second device, wherein the second device is one of among a plurality of devices available for content output. Harrison likewise discloses that the “query” may be “displayed on the screen 112 as seen in FIG. 4A” in order to confirm selection of a device, which is one of among a plurality of devices 130A and 130B. Harrison ¶ 30.
Claim 29
Harrison discloses the method of claim 23, 
wherein the interface element provides for a selection to output the content, 
A “query” may be “displayed on the screen 112 as seen in FIG. 4A,” asking the user to confirm selection of the device. Harrison ¶ 30.
the method further comprising: automatically selecting the second device, from among plural devices and without user-initiated interaction with respect to the second device, for the output of the content.
“The second remote device 130B may be selected as the destination for the file 124 in a similar fashion, e.g., using a marker 133B on the second remote device 130B.” Harrison ¶ 30. Notably, the foregoing selection of second remote device 130B does not require user-initiated interaction with respect to second remote device 130B, rather, the confirmation query is provided to the user to confirm an already-selected second remote device 130B, with second remote device 130B being already-selected by virtue of hand-held device 108 having perceived the marker 133B of the second remote device 130B.
Claim 31
Harrison discloses the method of claim 23, 
wherein the first device and the second device are connected to a local area network.
“Both the hand-held device 100 and electronic device 130 may be programmed with code instructions for communicating over a network such as a local area network.” Harrison ¶ 21; see also Harrison ¶ 25 (“Both the hand-held device 110 and remote device 130 may exchange files via a wireless router 132.”).
Claim 32
Harrison discloses the method of claim 23, 
wherein the user input is received within a media player application running on the first device.
Method 300 “may be implemented using the device 100,” and “through execution of the program instructions 114.” Harrison ¶ 27. As discussed in the rejection of claim 23 and throughout the Harrison reference, execution of the program instructions 114 facilitate, among other things, displaying the file on a screen 112 of the hand-held device 100. See Harrison FIG. 1B. Program instructions 114 are therefore a “media player application running on the first device” within the meaning of claim 32.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	KUMAR AND REICHLING TEACH CLAIMS 1, 2, 5, 6, 8, 10, 11, 13, 14, 17, 18, 20, AND 22.
Claims 1, 2, 5, 6, 8, 10, 11, 13, 14, 17, 18, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0248268 A1 (hereafter “Kumar”) in view of U.S. Patent Application Publication No. 2017/0244779 A1 (“Reichling”).
Claim 1
Kumar teaches:
A method, comprising: 
“Method 500 shown in FIG. 5A presents an embodiment of a method that can be implemented within an operating environment involving, for example, the media playback system 100 of FIG. 1, one or more of the playback device 200 of FIG. 2, and one or more of the control device 300 of FIG. 3.” Kumar ¶ 61.
determining that user interaction with respect to a first device satisfies a first condition, the user interaction being associated with a second device; 
According to the Applicant, the claimed user interaction may include a user merely selecting the second device on the first device, (see Spec. ¶ 36), and Kumar teaches exactly that. That is, Kumar performs block 502 (FIG. 5A) of displaying an interface 600 for a playback zone (FIG. 6A) “when the user interacts with the controller interface to view and access the different playback zones in the media playback system.” Kumar ¶ 64. In other words, this first step of displaying an interface for a playback zone (the claimed second device) is performed by determining that a user interaction with the controller interface (the claimed first device) is the type of user interaction that causes the controller interface to display the interface for the playback zone (again, the claimed second device). 
Accordingly, much like the Applicant’s specification says, the foregoing user interaction with the controller interface is both “with respect to a first device” (because the interaction is with the first device) and “associated with a second device” (because it specifically asks the first device to display an interface for the second device). 
determining, independent of determining that the user interaction satisfies the first condition, that a status of output of content on the second device satisfies a second condition; 
“At block 504, the method 500 involves determining whether the playback zone is associated with any media content. In one example, the association between the playback zone and media content may include media content being played and/or paused by one or more playback devices in the playback zone.” Kumar ¶ 66.
providing, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a 
“At block 506, the method 500 involves displaying an expanded format representation of the playback zone. As indicated by block 504 shown in FIG. 5A, the display of the expanded format representation of the playback may be based on, or in response to a determination that the playback zone is associated with media content.” Kumar ¶ 71. “As shown in FIG. 6B, the expanded format representation 604' displays information 614 associated with the media content having example track title ‘Track 653,’ by example artist ‘Artist 23,’ along with example album art associated with the media content.” Kumar ¶ 72.
It should be understood that displaying the expanded format requires satisfaction of both conditions: the first condition was the user interacting with a mobile device in order to view interface 600 of FIG. 6A, while the second condition concerned the status of playback in one of the zones, which caused one of the playback zones to be displayed within interface 600 in the expanded format. 
for controlling the output of the content on the second device; 
Irrespective of whether Kumar teaches this aspect of claim 1, Reichling absolutely teaches lock screen controls on a first device capable of controlling the output of the content on a second device for reasons discussed below. That being said, the Examiner observes that claim 1 never recites or requires the actual act of the controlling the output of the content on the second device, nor does claim 1 recite any structural details about the set of controls that make them capable of controlling the output of content. It merely describes the future intended use of the controls—they may control content on the second device, if a user so desired to use them for that purpose—without requiring any specific structure or functionality.
determining, in a later determination after determining that the second condition has been satisfied, that the second condition is no longer satisfied; 
Having previously performed block 506 above, we are now at block 552 of method 550, where we continue to display the expanded format representation. Kumar ¶ 78. Thus, continuing with the method 550, “[a]t block 554, the method 550 involves determining whether the playback zone is associated with any media content.” Kumar ¶ 79. As shown in FIG. 5B, this may result in a “NO” determination, i.e., that the condition of a playback zone being associated with any media content is no longer satisfied.
and removing, in accordance with the later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the first device for controlling the output of the content on the second device.
“If . . . a determination is made that the playback zone is not associated with any media content, the method 550 may proceed to block 556. At block 556, the method 550 involves displaying a collapsed format representation of the playback zone.” Kumar ¶¶ 80–81.
Those reviewing this Office Action will be careful to understand two important aspects of this finding. First, the claimed “set of controls” reads on either one of the entire “expanded format representation,” or the “information 614” displayed therein. Both are “removed” from the screen responsive to the block 554 determination within the meaning of the claimed invention: the information 614 is removed because it clearly is not there (i.e., it is not an element of the collapsed format representation), and the expanded format representation is also considered “removed” because the collapsed format representation is clearly not the expanded format representation.
Second, with respect to removing the set of controls “from the lock screen,” the rest of this rejection will show why, in view of Reichling, it would have been obvious to display Kumar’s controls on a lock screen. Since Kumar teaches removing the set of controls from any screen on which they are displayed, modifying Kumar with Reichling to display the set of controls on a lock screen necessarily means that Kumar, as modified, removes those controls “from the lock screen” whenever it removes the controls.
In any case, as mentioned above, although Kumar does not explicitly anticipate displaying the set of controls “on a lock screen,” Reichling explicitly teaches discloses a method, comprising: 
determining that user interaction with respect to a first device satisfies a first condition, 
“At 1304, computing device 112 that caused [] content to be presented can navigate away from [a] content presentation application that was used to initiate presentation of the content.” Reichling ¶ 174. “Navigating away” involves interacting with the computing device 112 in order to put a content presentation application into a background mode, i.e., a mode where some other application or screen (such as a Web browser or home screen) is in the foreground instead of the content presentation application. Reichling ¶ 174. Naturally, Web browsers and home screens are not the only applications or screens capable of being displayed in the foreground, see Reichling ¶ 67, and one such application/screen notable to the claimed invention is a lock screen. Notably, Reichling discloses many examples of applications or screens that may take the foreground instead of the content presentation application, one of which includes a lock screen. See Reichling ¶¶ 67 and 170.
the user interaction being associated with a second device; 
Putting the content presentation application in a background mode an interaction is “associated with” a second device, because the content presentation application “was used to initiate presentation of the content” on a media receiving device 102. Reichling ¶ 173.
determining, independent of determining that the user interaction satisfies the first condition, that a status of output of content on the second device satisfies a second condition; 
“At 1306, the sender application running on computing device 112 can receive a state of content being presented using media receiving device 102.” Reichling ¶ 175. Notably, step 1306 does not require the sender application to do anything to receive the state of content being presented, but even if one were to misread step 1306 as requiring the navigation in step 1304, the navigation in step 1304 is still independent from whichever command was suitable in step 1302 for starting playback of the content. See Reichling ¶ 174.
providing, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a lock screen of the first device for controlling the output of the content on the second device; 
“In response to receiving the status of the content, the sender application and/or the content presentation application which can be running, for example, in a background state, can create and/or update a notification related to the state of the content.” Reichling ¶ 175. Reichling provides several different examples of such a notification, one of which includes providing the notification on the lock screen of FIG. 12A. “In the example shown in FIG. 12A computing device 112 has caused media receiving device 102 to present a media content item to be presented on display 108 of media playback device 106. In some implementations, in a lock screen of computing device 112 running the sending application, information can be presented to the user regarding identification of media content being presented, which can include title information, episode information, etc. The lock screen can also include controls 1202-1206 for controlling playback of the media content item on media playback device 106.” Reichling ¶ 170.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kumar’s display of controls for controlling various remote playback zones with Reichling’s technique of displaying the same on a lock screen. One would have been motivated to add Kumar’s controls to a lock screen, in addition to other parts of the device, as this would save users from needing “to perform action to ‘unlock’ the computing device” in order to control a media presentation, see Reichling ¶ 165, since the controls would be available directly from the lock screen.

Claim 2
Reichling discloses the method of claim 1, 
wherein the content output on the second device is not provided to the second device by the first device.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud).” Kumar ¶ 58.
Reichling provides for the same in an overlapping teaching. As shown in FIG. 1, the computing device 112 does not provide the media receiving device 102 with its own content, but instead, directs a content delivery server 120 to stream its content to the media receiving device 102 via communication link 128 (rather than communication link 114). See Reichling ¶ 46.
Claim 5
Kumar teaches the method of claim 1, 
wherein the user interaction comprises user input received on the first device, the user interaction for 
Kumar performs block 502 (FIG. 5A) of displaying an interface 600 for a playback zone (FIG. 6A) “when the user interacts with the controller interface to view and access the different playback zones in the media playback system.” Kumar ¶ 64.
Kumar does not explicitly disclose that the user interaction is “for initiating the output of the content.” 
Reichling, however, teaches a method much like that of claim 1, wherein:
the user interaction comprises user input received on the first device, the user interaction for initiating the output of the content on the second device.
“At 1302, a media receiving device (e.g., media receiving device 102) can cause content to be presented by starting playback of the content in response to a suitable command from a computing device (e.g., computing device 112).” Reichling ¶ 173.
Claim 6
Kumar and Reichling teach the method of claim 5, 
wherein the user input is received within at least one of a remote control application, a virtual assistant application or a control application running on the first device.
“[T]he interface 600 may represent one of multiple tabs or views of a controller interface,” which the user may access “by interacting with the controller interface.” Kumar ¶ 64.
Similarly, Reichling provides that the input “can correspond to an instruction to open [a] content presentation application.” Reichling ¶ 176.
Claim 8
Kumar and Reichling teach the method of claim 1, 
wherein the first device and the second device are connected to a local area network.
The playback devices 200 and control device 300 mentioned in the rejection of claim 1 may be connected within the operating environment using a local area network. See Kumar ¶¶ 43 and 45; see also Kumar ¶¶ 33–34. 
Reichling similarly provides, in an overlapping teaching, that “media receiving device 102 can be coupled to a computing device 112 using a communications link 114,” which “can include a network, such as a local area network (LAN) having wired and/or wireless connections.” Reichling ¶ 40. 
Claim 10
Kumar and Reichling teach the method of claim 1, further comprising: 
determining that the output of the content on the second device has been terminated; 
“At block 554, the method 550 involves determining whether the playback zone is associated with any media content.” Kumar ¶ 79. Importantly, block 554 does not merely detect the presence of media content, but also the termination of existing media content, because, as shown in FIG. 5B, block 554 continues to loop back through 552 and 554 while the playback zone has media content, and does not break the loop until the previously associated media content is no longer associated with the playback zone. More specifically, “the controller device may maintain a record of state variables for some or all of the playback devices and/or playback zones in the media playback system,” and then “receive an updated state variable each time a state variable is modified.” Kumar ¶ 69. 
and removing the set of controls on the first device, based on the determination that the output of the content on the second device has been terminated.
“At block 556, the method 550 involves displaying a collapsed format representation of the playback zone. As indicated by block 554, the display of the collapsed format representation of the playback may be based on, or in response to a determination that the playback zone is not associated with media content.” Kumar ¶ 81. “As such, an iterative process for displaying the expanded format representation of a playback zone when the playback zone is associated with media content, and displaying the collapsed format representation of the playback zone when the playback zone is not associated with media content may be provided.” Kumar ¶ 82.

Claim 11
Kumar and Reichling teach the method of claim 1, wherein determining that the status satisfies the second condition comprises: 
determining that the content is currently being output on the second device.
“At block 504, the method 500 involves determining whether the playback zone is associated with any media content. In one example, the association between the playback zone and media content may include media content being played and/or paused by one or more playback devices in the playback zone.” Kumar ¶ 66.
Similarly, Reichling teaches that, “[a]t 1306, the sender application running on computing device 112 can receive a state of content being presented using media receiving device 102.” Reichling ¶ 175.
Claim 13
Kumar teaches:
A device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
“Method 500 shown in FIG. 5A presents an embodiment of a method that can be implemented within an operating environment involving, for example, the media playback system 100 of FIG. 1, one or more of the playback device 200 of FIG. 2, and one or more of the control device 300 of FIG. 3.” Kumar ¶ 61. Each of the foregoing illustrate the respective devices 100–300 as including processors and memory for storing instructions that are executed thereby. See Kumar FIGS. 1–3 and corresponding detailed description.
determine that user interaction with respect to the device satisfies a first condition, the user interaction being associated with a second device; 
“At block 502, the method 500 involves displaying a collapsed format representation of a playback zone in a media playback system,” i.e., interface 600 of FIG. 6A. Kumar ¶ 63. Specifically, “the interface 600 may represent one of multiple tabs or views of a controller interface,” which the user may access “by interacting with the controller interface.” Kumar ¶ 64. 
It should be understood that the claimed “first condition” corresponds to the user interacting with the controller interface to cause block 502 to display interface 600.
determine, independent of determining that the user interaction satisfies the first condition, that a status of output of content on the second device satisfies a second condition; 
“At block 504, the method 500 involves determining whether the playback zone is associated with any media content. In one example, the association between the playback zone and media content may include media content being played and/or paused by one or more playback devices in the playback zone.” Kumar ¶ 66.
provide, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a 
“At block 506, the method 500 involves displaying an expanded format representation of the playback zone. As indicated by block 504 shown in FIG. 5A, the display of the expanded format representation of the playback may be based on, or in response to a determination that the playback zone is associated with media content.” Kumar ¶ 71. “As shown in FIG. 6B, the expanded format representation 604' displays information 614 associated with the media content having example track title ‘Track 653,’ by example artist ‘Artist 23,’ along with example album art associated with the media content.” Kumar ¶ 72.
It should be understood that displaying the expanded format requires satisfaction of both conditions: the first condition was the user interacting with a mobile device in order to view interface 600 of FIG. 6A, while the second condition concerned the status of playback in one of the zones, which caused one of the playback zones to be displayed within interface 600 in the expanded format. 
for controlling the output of the content on the second device; and
Claim 13 never recites or requires any functionality with respect for “controlling the output” of the content, thus, the foregoing limitation is a mere recitation of intended use that need not be disclosed by the prior art to reach a finding thereof. Nevertheless, as will be shown below, displaying controls on a lock screen that remotely control the output of content was known prior to the claimed invention.
removing, in accordance with a later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the device for controlling the output of the content on the second device.
“As shown in FIG. 5A, if at block 504 a determination is made that the playback zone is not associated with media content, the method 500 may proceed back to block 502 where a collapsed format representation of the playback zone is provided.” Kumar ¶ 70.
Those reviewing this Office Action will be careful to understand two important aspects of this finding. First, the claimed “set of controls” reads on either one of the entire “expanded format representation,” or the “information 614” displayed therein. Both are “removed” from the screen responsive to the block 504 determination within the meaning of the claimed invention: the information 614 is removed because it clearly is not there (i.e., it is not an element of the collapsed format representation), and the expanded format representation is also considered “removed” because the collapsed format representation is clearly not the expanded format representation.
Second, with respect to removing the set of controls “from the lock screen,” the rest of this rejection will show why, in view of Reichling, it would have been obvious to display Kumar’s controls on a lock screen. Since Kumar teaches removing the set of controls from any screen on which they are displayed, modifying Kumar with Reichling to display the set of controls on a lock screen necessarily means that Kumar, as modified, removes those controls “from the lock screen” whenever it removes the controls.
In any case, as mentioned above, although Kumar does not explicitly anticipate displaying the set of controls “on a lock screen,” Reichling explicitly teaches a device with a processor configured to provide:
a set of controls on a lock screen the device 
“In the example shown in FIG. 12A computing device 112 has caused media receiving device 102 to present a media content item to be presented on display 108 of media playback device 106. In some implementations, in a lock screen of computing device 112 running the sending application, information can be presented to the user regarding identification of media content being presented, which can include title information, episode information, etc.” Reichling ¶ 170.
for controlling the output of the content on the second device; 
“The lock screen can also include controls 1202–1206 for controlling playback of the media content item on media playback device 106.” Reichling ¶ 170.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kumar’s display of controls for controlling various remote playback zones with Reichling’s technique of displaying the same on a lock screen. One would have been motivated to add Kumar’s controls to a lock screen, in addition to other parts of the device, as this would save users from needing “to perform action to ‘unlock’ the computing device” in order to control a media presentation, since the controls would be available directly from the lock screen.
Claim 14
Kumar and Reichling teach the device of claim 13, 
wherein the content output on the second device is not provided to the second device by the device.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud).” Kumar ¶ 58.
Reichling provides for the same in an overlapping teaching. As shown in FIG. 1, the computing device 112 does not provide the media receiving device 102 with its own content, but instead, directs a content delivery server 120 to stream its content to the media receiving device 102 via communication link 128 (rather than communication link 114). See Reichling ¶ 46.
Claim 17
Kumar and Reichling teach the device of claim 13, 
wherein the user interaction comprises user input received on the device, the user interaction for initiating the output of the content on the second device.
“At 1308, computing device 112 can receive an input to control presentation of the content through the notification that was created and/or updated at 1306. For example, computing device can open a notification page in response to receiving the predetermined input.” Reichling ¶ 176.
Claim 18
Kumar and Reichling teach the device of claim 17, 
wherein the user input is received within at least one of a remote control application, a virtual assistant application or a control application running on the device.
“[T]he interface 600 may represent one of multiple tabs or views of a controller interface,” which the user may access “by interacting with the controller interface.” Kumar ¶ 64.
Claim 20
The memory from the system of claim 13 (including all of the instructions stored thereon) is a species of the genus of computer readable media claimed for claim 20. Therefore, claim 20 is rejected according to all of the same findings and rationale as set forth above for claim 13.
Claim 22
Kumar and Reichling teach the non-transitory computer- readable storage medium of claim 20, 
wherein the content is stored locally on the first device or the content is provided to the first device by a server.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud).” Kumar ¶ 58.
Reichling provides for the same in an overlapping teaching. As shown in FIG. 1, the computing device 112 does not provide the media receiving device 102 with its own content, but instead, directs a content delivery server 120 to stream its content to the media receiving device 102 via communication link 128 (rather than communication link 114). See Reichling ¶ 46.
II.	KUMAR, REICHLING, AND BROMAND TEACH CLAIMS 4 AND 16.
Claims 4 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar and Reichling as applied to claim 1 and 13 above, and further in view of U.S. Patent Application Publication No. 2019/0325895 A1 (“Bromand”).
Claim 4
Kumar and Reichling teach the method of claim 1, but do not explicitly disclose whether a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
Bromand, however, teaches a method of controlling playback on a second device via a first device, 
wherein a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
By way of background, much like Reichling and the claimed invention, Bromand teaches a method and device that executes a user command involving media content. See Bromand ¶¶ 88–89. Bromand further teaches that the command is received via a “natural utterance” input, which “user device 102 feeds [to] the command processor 150” as signals. Bromand ¶ 85. Notably, “the command processor 150 also includes one or more machine learning models 160 that use training algorithms to, e.g., improve command extraction from textual components of natural utterances and/or map extracted commands to actions generally or specifically depending on the user.”  Bromand ¶ 92.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply improve Kumar and/or Reichling’s methods and devices with Bromand’s machine learning model, thereby using a machine learning model to determine when the user’s interaction satisfies a first condition. One would have been motivated to combine Bromand with Kumar and Reichling because the machine learning model provides an interface that is easier to use and more forgiving. See Bromand ¶¶ 18–21.
Claim 16
Kumar and Reichling teach the device of claim 13, but do not explicitly disclose whether a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
Bromand, however, teaches a method of controlling playback on a second device via a first device, 
wherein a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
By way of background, much like Kumar, Reichling, and the claimed invention, Bromand teaches a method and device that executes a user command involving media content. See Bromand ¶¶ 88–89. Bromand further teaches that the command is received via a “natural utterance” input, which “user device 102 feeds [to] the command processor 150” as signals. Bromand ¶ 85. Notably, “the command processor 150 also includes one or more machine learning models 160 that use training algorithms to, e.g., improve command extraction from textual components of natural utterances and/or map extracted commands to actions generally or specifically depending on the user.”  Bromand ¶ 92.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply improve Kumar and Reichling’s devices with Bromand’s machine learning model, thereby using a machine learning model to determine when the user’s interaction satisfies a first condition. One would have been motivated to combine Bromand with Kumar and Reichling because the machine learning model provides an interface that is easier to use and more forgiving. See Bromand ¶¶ 18–21.
III.	KUMAR, REICHLING, AND HARRISON TEACH CLAIMS 7 AND 19.
Claims 7 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar and Reichling as applied to claims 1 and 13 above, and further in view of Harrison.
Claim 7
Kumar and Reichling teach the method of claim 1, but neither takes a “positioning” of the first device relative to the second device into account with respect to the user interaction. 
Harrison, however, teaches a method 200 of remotely transferring and outputting content on a second device by using a first device,
wherein a positioning of the first device relative to the second device is used to determine that the user interaction with respect to the first device satisfies the first condition.
“Specifically, as indicated at 202 a remote device 130 may be identified from a signal generated by the remote device detector 108. The remote device 130 may be one of a plurality of remote devices in the vicinity of the hand-held device 100.” Harrison ¶ 22. Shortly thereafter, “device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 204. A file 124 may then be transferred from the memory 104 of the hand-held device 100 to the memory 134 of the remote device 130 or vice versa in response to recognition of the gesture as indicated at 206.” Harrison ¶ 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kumar and/or Reichling’s methods and devices by taking a positioning of the first device relative to the second device into account with respect to the claimed user interaction, as taught by Harrison. One would have been motivated to combine Harrison with Kumar and Reichling by the “desirable” effect of making remote control of nearby devices “less complicated and more intuitive.” Harrison ¶ 4.
Claim 19
Reichling teaches the device of claim 13, but does not take a positioning of the first device relative to the second device into account with respect to the user interaction. 
Harrison, however, teaches a method 200, implemented on a device 100, for remotely transferring and outputting content on a second device by using a first device,
wherein a positioning of the device relative to the second device is used to determine that the user interaction with respect to the device satisfies the first condition.
“Specifically, as indicated at 202 a remote device 130 may be identified from a signal generated by the remote device detector 108. The remote device 130 may be one of a plurality of remote devices in the vicinity of the hand-held device 100.” Harrison ¶ 22. Shortly thereafter, “device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 204. A file 124 may then be transferred from the memory 104 of the hand-held device 100 to the memory 134 of the remote device 130 or vice versa in response to recognition of the gesture as indicated at 206.” Harrison ¶ 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Reichling’s method and device by taking a positioning of the first device relative to the second device into account with respect to the claimed user interaction, as taught by Harrison. One would have been motivated to combine Harrison with Reichling because “[i]t would be desirable . . . to make file transfer between nearby devices less complicated and more intuitive.” Harrison ¶ 4.
IV.	KUMAR, REICHLING, AND KUMAR II TEACH CLAIM 9.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar and Reichling as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2014/0176298 A1 (“Kumar II”).
Claim 9
Kumar and Reichling both teach the method of claim 8, but neither explicitly discloses what happens if the first device is no longer connected to the local area network.
Kumar II, however, teaches a method comprising:
removing the set of controls on the first device, based on a determination that the first device is no longer connected to the local area network.
By way of background, Kumar II discloses that, while a mobile device (the claimed first device) and a zone with playback devices (the claimed second device) are “in a connected state,” the mobile device displays a “connected state indicator 1020” that is selectable for sending a playback queue to the connected zone. See Kumar II ¶ 134. Relevant to this claim, Kumar II further teaches that there is a determination 1304 regarding the mobile device disconnecting with the local network, Kumar II ¶ 142, and based on determination 1304, block 1306 causes the mobile device to relinquish control of the network media system, Kumar II ¶ 143, and in so doing, “the mobile device may provide on the interface an indication that the mobile device has relinquished control of the network media system” by replacing the connected state indicator 1020 with the play-to icon 1010. Kumar II ¶ 150.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kumar and/or Reichling by removing the notification related to the state of the content, and/or replacing it with an alternative graphical representation such as the play-to icon 1010, as taught by Kumar II. One would have been motivated to modify Kumar or Reichling with Kumar II because disconnecting from the local network “may be [indicative of] the user leav[ing] the home with the mobile device,” Kumar II ¶ 138, and thus, it would have been desirable to tailor the user interface to the device’s current context of use.
V.	KUMAR, REICHLING, AND COENEN TEACHES CLAIM 12.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar and Reichling as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0191208 A1 (“Coenen”).
Claim 12
Kumard and Reichling teach the method of claim 1, but do not explicitly disclose determining that the status satisfies the second condition comprises determining that the output of content on the second device has been paused for less than a predefined amount of time.
Coenen, however, teaches a method of deciding whether to display or forego displaying playback controls based on a determination much like the claimed “determining that the status satisfies the second condition comprises,” wherein:
determining that the output of content on the second device has been paused for less than a predefined amount of time.
As shown in FIGS. 13a to 13d, Coenen displays a progress bar 150 that comprises icons corresponding to several different playback controls. Coenen ¶ 111. However, “[t]he progress bar 150 may be displayed for a predetermined time . . . in response to a command from the user, such as a pause, fast forward or rewind command.” Coenen ¶ 110 (emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to limit the second condition, in either Kumar or Reichling, to when the output of content on the second device has been paused for less than a predefined amount of time, as taught by Coenen. One would have been motivated to combine Coenen with Kumar or Reichling because “there is a need for an intuitive, easy to use means of navigating large quantities of television programming to find desired programmes,” Coenen ¶ 5, and hiding the progress bar 150 after a predetermined amount of time helps satisfy that need by decluttering the user interface, due to the apparent amount of time that the user did not need the progress bar 150. 
VI.	HARRISON AND UNDERWOOD TEACH CLAIM 27.
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Harrison as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2014/0143738 A1 (“Underwood”).
Claim 27
Harrison teaches the method of claim 23, but does not explicitly disclose the use of a machine learning model to determine at least one of whether the user input received on the first device satisfies the first condition, or the positioning of the first device relative to the second device satisfies the second condition.
Underwood, however, teaches a method wherein:
a machine learning model is used to determine at least one of whether the user input received on the first device satisfies the first condition, or the positioning of the first device relative to the second device satisfies the second condition.
By way of background, Underwood teaches a method S100 that involves progressively tracking the “gesture-state” of a gesture input to determine whether or not a user’s input is sufficient to satisfy a condition that is necessary to apply an action to a file. Underwood ¶ 35. Notably, “[a]ny suitable heuristics, conditional logic, machine learning, and/or other suitable algorithms may be used to track a gesture.” Underwood ¶ 36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a machine learning model to decide whether or not the user’s input in Harrison’s disclosure is satisfactory, as taught by Underwood. One would have been motivated to apply machine learning techniques to interpret user inputs because “the input mechanics and the limited screen real estate [on mobile devices] limit the way in which the devices can be used for actively working on content and manipulating content,” and therefore “there is a need in the user interface field to create a new and useful system and method for applying gesture input to digital content.” Underwood ¶ 3.\
VII.	HARRISON AND BOCKING TEACH CLAIM 30.
Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Harrison as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2005/0188312 A1 (“Bocking”).
Claim 30
Harrison teaches the method of claim 29, 
wherein automatically selecting the second device without user-initiated interaction with respect to the second device is based on prior user interaction corresponding to selection of the second device from among the plural devices
The remote device chosen for the confirmation/query screen is automatically selected based on a user interaction that occurs immediately prior to the screen, the user interaction being the user pointing the hand-held device 100 at the remote device that he/she desires to select. Harrison ¶ 30.
Harrison does not appear to explicitly disclose the automatic selection being based on a prior selection “for prior output of prior content by the second device.”
Bocking, however, teaches a technique for selecting a device to be a recipient of a data message/communication, wherein the selection is:
based on prior user interaction corresponding to selection of the second device from among the plural devices for prior output of prior content by the second device.
While composing a data message on a first device that is to be sent to a second device, see Bocking ¶ 61, a “list of candidate destinations may be defined with reference to recent destinations to which communications are transmitted,” by applying a rule that “prioritize[s] most frequently used destinations or most recently used destinations.” Bocking ¶ 62.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Bocking’s “most recently used destinations” rule when implementing Harrison’s user interface. The skilled practitioner would have had a reasonable expectation of success, and would have been motivated to combine the references based on a known “desire [amongst users] [for] easier access to the features associated . . . communication initiation.” Bocking ¶¶ 5–6.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bates was first cited by the Examiner in the Notice of References Cited dated December 21, 2021, and therefore, a duplicate citation will not be provided herewith.